TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2020



                                      NO. 03-19-00843-CR


                              Brandon Michael Acosta, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.